 1
 2
 3
 4
 5
 6
 7
                               UNITED STATES DISTRICT COURT
 8
                                      DISTRICT OF NEVADA
 9
10
     RAYMOND GARCIA, et al.,                           Case No.: 2:17-cv-01340-APG-NJK
11
            Plaintiff(s),                                           ORDER
12
     v.
13
     SERVICE EMPLOYEES
14   INTERNATIONAL UNION,
15          Defendant(s).
16         Pending before the Court is Plaintiff’s motion to extend the discovery cutoff and
17 subsequent deadlines. Docket No. 187. Any response shall be filed by October 4, 2018, and any
18 reply shall be filed by October 5, 2018.
19         IT IS SO ORDERED.
20         Dated: October 3, 2018
21                                                          ______________________________
                                                            Nancy J. Koppe
22                                                          United States Magistrate Judge
23
24
25
26
27
28

                                                 1
